Citation Nr: 1636684	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  The appellant is claiming as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

In July 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the appellant's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Certificate of Death shows that he died in February 2000 with an immediate cause of death of oral/throat cancer.  The appellant contends that the Veteran was exposed to hazardous chemicals in service, to include pentachorophenal (PCP) from handling wooden munitions boxes and hospital medical waste and chemicals, and that post-service, he suffered from rashes on his arms and hands.  His military occupational specialty was Armorer.

Service records show the Veteran was normal in all respects upon service entrance and separation, and that during service he was treated for vesicles on the hands in February 1964 and shortness of breath in September 1964 and February 1965.

The appellant testified that the Veteran was diagnosed with jaw cancer in 1993.  Private treatment notes document that he began treatment for cancer of the head and neck in December 1999, and that he smoked one pack per day of cigarettes since he was a teenager.  A January 2000 private treatment note states that the Veteran's "past medical history is really noncontributory until his values were found with his cancer except for tobacco and alcohol use."

The appellant submitted a July 2016 private medical opinion from the Veteran's physician stating that the Veteran's exposure to various different chemicals, metals and materials during his service in the military caused his condition.  She also submitted an internet article discussing the toxicity of polychlorinated biphenyl (PCB).

Here, while the Board is unable to rely on such opinion because it does not provide a rationale, it indicates a relationship between the Veteran's service and his cause of death.  Therefore, the Board finds that a VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an opinion from an appropriate VA clinician regarding the etiology of the Veteran's oral/throat cancer.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's oral/throat cancer is related to service, to include chemical exposure?

In rendering an opinion, the examiner is asked to consider the July 2016 private medical opinion, the Veteran's service treatment records, and relevant medical history.

A complete rationale for all opinions should be provided.  

2.  After completing the above, readjudicate the issue on appeal, and return to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




